              Case 4:20-cv-00736-JJV Document 28 Filed 11/04/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

    CHRISTOPHER D. LIVINGSTON                 *
    ADC #88884                                *
                                              *
                          Plaintiff,          *
    v.                                        *                No. 4:20-cv-00736-JJV
                                              *
    DOES, unknown Turn Key Health Infirmary *
    Staff and Pulaski County Jail Deputy; and *
    LOTT, Turn Key Health                     *
                          Defendants.         *

                                MEMORANDUM AND ORDER1

         Christopher D. Livingson (Plaintiff) is a prisoner in the Arkansas Division of Correction.

He has filed this pro se action alleging Defendant Nurse Lott, unknown Turn Key Health infirmary

staff, and an unknown Pulaski County Jail deputy (“Doe Defendants”) failed to provide him with

constitutionally adequate medical care. (Doc. 12.) On July 30, 2020, I ordered service on

Defendant Lott, who has filed an Answer. (Docs. 11, 16). On the same day, I explained to Plaintiff

that it was his obligation to provide the Doe Defendants’ identities and service addresses. (Doc.

11.) I gave him ninety days to provide that information and cautioned him I would dismiss his

claims against the Doe Defendants without prejudice if he failed to do so. See Fed. R. Civ. Pro.

4(m) (dismissal is appropriate for any defendant who has not been served within ninety days of

filing of the complaint). Plaintiff has not complied with my instructions and the time to do so has

expired.

         IT IS, THEREFORE, ORDERED that:

         1.      The Clerk is directed to change Defendant Lott’s name to Brandy Lott, LPN.



1
 On October 22, 2020, the parties consented to proceed before a United States Magistrate Judge.
(Doc. 27.)
            Case 4:20-cv-00736-JJV Document 28 Filed 11/04/20 Page 2 of 2




       2.      Plaintiff’s claims against the Doe Defendants are DISMISSED without prejudice

due to a lack of service.

       3.      I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from

this Memorandum and Order would not be taken in good faith.

       DATED this 4th day of November 2020.


                                                     ____________________________________
                                                     JOE J. VOLPE
                                                     UNITED STATES MAGISTRATE JUDGE




                                                2
